t c memo united_states tax_court ronald r dickinson and shirley f dickinson petitioners v commissioner of internal revenue respondent docket no filed date ronald r dickinson and shirley f dickinson pro sese nathan m swingley for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for their taxable_year the issue for decision is whether petitioner ronald r dickinson is entitled to deduct for his taxable_year a claimed business_bad_debt of dollar_figure we hold that he is not findings_of_fact petitioner ronald r dickinson mr dickinson and respondent stipulated some of the facts herein and those facts are so found petitioners resided in indiana at the time they filed the petition at all relevant times mr dickinson was a self-employed consultant on a date in not established by the record mr dickinson retained terry dupont mr dupont who had previously worked for mr dickinson in indianapolis mr dupont’s prior employment to work for him again in a new consulting business that mr dickinson had decided to start and that was to serve primarily small banks mr dupont had ended mr dupont’s prior employment because he had in addition to the issue for decision for petitioners’ taxable_year that is stated in the text there are other questions relating to certain determinations in the notice_of_deficiency for that year that are computational in that their resolution flows automatically from our resolution of the issue that we address herein petitioner shirley f dickinson ms dickinson did not sign the stipulation of facts between respondent and mr dickinson and did not appear at the trial in this case respondent filed a motion to dismiss for lack of prosecution as to her we shall grant that motion and shall enter a decision with respect to ms dickinson that is the same as the decision that we shall enter with respect to mr dickinson decided to move to illinois to be near his children who were living there with their mother after mr dupont and she had divorced when mr dickinson decided that he wanted to retain mr dupont again in he was aware that mr dupont had certain financial obligations to his former spouse and to his children and that he was experiencing certain financial problems as a result of those and certain other financial obligations at all relevant times mr dickinson maintained two bank accounts at national city bank the account number for one of which ended in account and the account number for the second of which ended in account between date and date mr dickinson wrote certain checks on account that totaled dollar_figure and that were payable to mr dupont between date and date mr dickinson wrote certain checks on account that totaled dollar_figure and that were payable to mr dupont we shall refer collectively to the checks that mr dickinson wrote on account and account that totaled dollar_figure and that were payable to mr dupont as the dupont funds on date before writing any checks on account and account that were payable to mr dupont mr dickinson sent a letter to mr dupont the date letter that stated in pertinent part terry mr dupont i want to tell you once again i am quite excited to get you over here and get our operation started together from my initial marketing efforts you can fulfill the areas i cannot achieve by myself anyway i want to reiterate again my com- mitment to you financially and what i would expect from you in paying me back i am not going to prepare a note or any form of contract because i trust you to be honest about this matter just like all of the other people i have loaned money anyway i agree to loan you money to get settled in over here and help you out financially as long as i see our new company is working and you are going to work as hard as you did for me the last time we worked together as we discussed we will be equal partners on all business produced once you are here and we begin to produce busi- ness i know i cannot loan you a tremendous amount of money on the other hand i already have enough small banks willing to refer their customers to us for financial planning and the sales of pensions securities and insurance products so i don’t think it will take you too long to get rolling again in analyzing the way things have been going for me up until now i would expect you to be cranking out your own commissions within to days mr dupont did not execute a promissory note or a similar document with respect to any of the dupont funds evidencing that mr dickinson had made loans to mr dupont of any of those funds that mr dupont was obligated to repay mr dickinson did not charge mr dupont any interest on any of the dupont funds and did not require repayment of any of those funds pursuant to a fixed repayment schedule nor did mr dickinson require mr dupont to provide any collateral with respect to any of the dupont funds on certain dates not established by the record after mr dupont started working for mr dickinson in mr dupont withdrew certain funds that he was not authorized to withdraw from one or more bank accounts over which he and mr dickinson had signatory authority on certain other dates not established by the record mr dupont deposited certain funds that he was not authorized to deposit into one or more of his bank accounts we shall refer collectively to the funds that mr dupont withdrew or deposited without authority as the additional dupont funds mr dupont did not execute a promissory note or a similar document with respect to any of the additional dupont funds evidencing that mr dickinson had made loans to mr dupont of any of those funds that mr dupont was obligated to repay mr dickinson did not charge mr dupont any interest on any of the additional dupont funds and did not require repayment of any of those additional funds pursuant to a fixed repayment schedule nor did mr dickinson require mr dupont to provide any collateral with respect to any of the additional dupont funds on date mr dickinson and mr dupont formed a limited_liability_company under the laws of the state of indiana known as heritage wealth we shall sometimes refer collectively to the dupont funds and the additional dupont funds as the dupont funds in question resources llc heritage mr dickinson and mr dupont were shown as members of heritage in the operating_agreement for that company that they signed heritage was in the business of offering and marketing financial advice and counseling and selling insurance products sometime in mr dickinson and mr dupont ended their business relationship on date mr dickinson and heritage as plaintiffs filed a verified complaint against mr dupont and roberta e lauderback ms lauderback as defendants in the marion circuit_court in indianapolis indiana marion circuit_court we shall refer to the lawsuit that mr dickinson and heritage com- menced by filing the verified complaint in the marion circuit_court as the dickinson lawsuit in the complaint that they filed commencing the dickinson lawsuit mr dickinson and heritage alleged that during the period that started around date and ended date mr dupont had requested and mr dickinson had advanced to mr dupont funds totaling approximately dollar_figure alleged funds advanced they further alleged in that complaint that the alleged funds advanced constituted loans that mr dupont was obligated to repay mr dupont and ms lauderback filed an answer and counterclaim to the verified complaint in the dickinson lawsuit in that answer and counterclaim mr dupont and ms lauderback admitted that during the period alleged in that complaint mr dickinson did on occasion write checks payable to mr dupont but they denied that the alleged funds advanced totaled dollar_figure and that any such funds were advanced to mr dupont upon mr dupont’s request they further denied in the answer and counterclaim to the verified complaint in the dickinson lawsuit that the alleged advanced funds constituted loans that mr dupont was obligated to repay the dickinson lawsuit was still pending at the end of on date the secretary of state of indiana administratively dissolved heritage on date the marion circuit_court dismissed the dickinson lawsuit on date petitioners filed form_1040 u s individual_income_tax_return for petitioners’ taxable_year return petitioners attached to their return schedule c profit or loss from business schedule c in petitioners’ schedule c mr dickinson showed his principal business or profession as insurance in that schedule c petitioners reported gross_receipts or sales of dollar_figure and deducted inter alia a claimed business_bad_debt of dollar_figure claimed business_bad_debt petitioners attached to their return a letter dated date that mr dickinson signed and addressed to the internal_revenue_service and that was regarding unpaid debt from terry du p ont that letter stated in pertinent part i have finally given up in attempting to collect money i loaned mr terry dupont mr dupont came to work with me back in and immediately needed to borrow some money which i was glad to loan to him that year and the next few years after he was always just short on extra funds to repay me we eventually formed a company together and opened up a company bank account which was to require both of our signatures on every check unfortunately terry went to the bank and acquired a debit card for the account which i did not know about at that time terry began taking money from the account every time he needed funds finally i re- viewed the bank records and the credit card he was carrying and realized i was just letting him steal me blind i terminated our relationship in and filed suit against terry in our respective attorneys had or meetings without terry or me being present no agreement could be worked out on the amount of money terry owed me because he had shown his attorney who knows what t hen terry vanished i have finally elected to claim only the cancelled checks i wrote to terry at the beginning of our relationship because i really could not prove to you the money he took from the company which is about dollar_figure by my calculations i will assume i just need to count this as an expensive lesson i am sorry i must turn this in as a bad_debt but it just seems i was not supposed to win this battle after all of these years and all of the added money i spent on legal fees and court costs on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year in that notice respondent determined inter alia to disallow the deduction that petitioners had claimed in their schedule c for the claimed business_bad_debt of dollar_figure in support of that determination respondent determined in the notice the deduction of dollar_figure shown on your return as a sched- ule c bad_debt deduction is not allowed since you have not estab- lished that any amount was incurred for a bona_fide debt which became worthless during the year in addition since you are a cash_basis taxpayer the loss is not allowed unless first included in income therefore your taxable_income is increased dollar_figure for opinion mr dickinson bears the burden of establishing that the determinations in the notice are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and mr dickinson bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required mr dickinson to maintain records sufficient to establish the all rule references are to the court’s rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the year at issue amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs it is mr dickinson’s position that the dupont funds in question were loans that he made to mr dupont and that became worthless in according to mr dickinson those worthless loans constitute bad_debts that are not nonbusiness bad_debts under sec_166 and that are deductible under sec_166 for his taxable_year only a bona_fide debt qualifies as debt for purposes of sec_166 a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs whether a bona_fide debtor-creditor relation- ship exists is a question of fact to be determined upon a consideration of all the pertinent facts and circumstances see 54_tc_905 in order for a transfer of funds to constitute a loan and thus a bona_fide debt for purposes of sec_166 at the time the funds are transferred there must be an unconditional obligation ie an obligation that is not subject_to a condition_precedent on the part of the transferee to repay and an unconditional intention on the part of the transferor to secure repayment of such funds 88_tc_604 aff’d without published opinion 855_f2d_855 8th cir see also 925_f2d_180 7th cir aff’g tcmemo_1989_393 18_tc_780 aff’d per curiam 205_f2d_353 2d cir whether a transfer of funds constitutes a loan may be inferred from objective characteristics surrounding the transfer including the presence or absence of a debt_instrument collateral securing the purported loan interest accruing on the purported loan repayments of the funds transferred a fixed schedule for repayments of the funds transferred and any other attributes indicative of an enforceable obligation to repay the funds transferred see eg haag v commissioner t c pincite n clark v commissioner t c pincite another factor to be considered is whether the alleged borrower has the ability to repay the alleged loan at the time the alleged lender transfers the funds see 318_f2d_695 4th cir aff’g tcmemo_1962_194 in order for all or a portion of a loan to be deductible as a bad_debt under sec_166 the loan must become either wholly or partially worthless in the year for which a deduction is claimed sec_166 and must constitute a a debt created or acquired in connection with a trade_or_business or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business sec_166 we consider initially whether as mr dickinson maintains all of the dupont funds in question constituted loans by him to mr dupont and thus bona_fide debts for purposes of sec_166 in support of his position mr dickinson relies on his testimony that pursuant to his general practices he made one or more loans to any person who wanted money from him and who agreed to work for him and did not require a written loan agreement evidencing any such loan that was signed by that person mr dickinson’s general practices in support of with respect to mr dickinson’s general practices mr dickinson testified over the years i got into the insurance_business and had between and people working for me and at that time over the years people would need money and i’d loan it to them when they came into the business it was treated as a business loan because what they spent the money on was to buy equipment things of that nature and most of them that came into the business were young college grads or people that didn’t have a lot of money and i was fortunate to build up some cash and i loaned it out and i kept it in a little spiral ring notebook because again i didn’t use notes and so consequently without having any notes i wrote a letter to basically everybody to whom i had loaned money his position that all of the dupont funds in question constituted loans by him to mr dupont mr dickinson also relies on the date letter that he sent to mr dupont with respect to mr dickinson’s general practices about which he testified we are unwilling to rely on that uncorroborated testimony in order to find that the dupont funds in question constituted loans from mr dickinson to mr dupont and thus bona_fide debts for purposes of sec_166 with respect to the date letter that we believe pertains only to the dupont funds and not to the additional dupont funds that mr dupont obtained without authority it appears from our reading of that letter that mr dickinson may have wanted mr dupont to repay the dupont funds however the record is devoid of evidence establishing that at the times mr dickinson wrote the various checks that were payable to mr dupont mr dickinson had an unconditional intention to secure repayment of any such funds the record also is devoid of with respect to the date letter mr dickinson testified well in the date letter was a -- basically standard words that i used with everyone over maybe or people that i had loaned money to in the business and it said in there i will loan you money and so consequently that was a business loan in my mind because if they were successful then the business was more successful and that’s the way i always treated it evidence that at the times mr dickinson wrote the various checks that were payable to mr dupont mr dupont intended let alone had an unconditional obligation to repay any of the dupont funds the record also is devoid of evidence establishing any of the following objective factors that would support mr dickinson’s position that the dupont funds and the additional dupont funds ie all of the dupont funds in question constituted loans by mr dickinson to mr dupont the existence of one or more promissory notes or similar documents signed by mr dupont evidencing his obligation to repay the dupont funds in question interest on the alleged loans the existence of collateral securing the alleged loans a fixed repayment schedule for the alleged loans and repayment by mr dupont of a portion of the alleged loans it also is significant in our determination of whether the dupont funds constituted loans by mr dickinson to mr dupont and thus bona_fide debts for purposes of sec_166 that at the times mr dickinson wrote the checks that were payable to mr dupont and that constitute the dupont funds he was aware of certain financial problems that mr dupont was experiencing on the record before us we find that at the times mr dickinson wrote the checks that were payable to mr dupont and that constitute the dupont funds mr dickinson did not have a reasonable expectation that he would be able to recover from mr dupont any portion of those funds based upon our examination of the entire record before us we find that mr dickinson has failed to carry his burden of establishing that the dupont funds in question constituted loans by mr dickinson to mr dupont and thus bona_fide debts for purposes of sec_166 on that record we further find that mr dickinson has failed to carry his burden of establishing that he is entitled to deduct assuming arguendo that mr dickinson had satisfied his burden of establishing that the dupont funds in question constituted loans by him to mr dupont and thus bona_fide debts for purposes of sec_166 on the basis of the record before us we would find that he has failed to carry his burden of establishing that those alleged bad_debts constitute bad_debts that are not nonbusiness bad_debts see sec_166 sec_1_166-5 income_tax regs in this connection mr dickinson has failed to show that the alleged bad_debts were created or acquired in connection with a trade_or_business of his or that the losses from the worthlessness of the alleged bad_debts were incurred_in_a_trade_or_business of his see sec_166 sec_1_166-5 income_tax regs in addition assuming arguendo that mr dickinson had satisfied his burden of establishing that the dupont funds in question constituted loans by him to mr dupont and thus bona_fide debts that are not nonbusiness bad_debts on the basis of the record before us we would find that he has failed to carry his burden of establishing that those alleged nonbusiness bad_debts became either wholly or partially worthless in taxable_year the year for which petitioners claimed the deduction for those alleged business bad_debts in this connection mr dickinson has failed to show any identifiable events that could have formed the basis for his having reasonable grounds as of the end of for his abandoning any hope of recovering the dupont funds in question see 77_tc_582 in fact the record establishes that mr dickinson continued after to prosecute the dickinson lawsuit in order to recover those funds until the marion circuit_court dismissed that lawsuit in under sec_166 any of the dupont funds in question we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion to dismiss for lack of prosecution as to petitioner shirley f dickinson and decision for respondent will be entered
